DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I (claims 1-12, 13 and 17-20), and Group I species (a) (claims 1-12), in the reply filed on March 14, 2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022.

Priority
This application is indicated as a continuation of PCT/JP2018/018391, filed May 11, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to JP application 2017-095463, filed May 12, 2017.  A certified copy of the foreign priority document is present in the application file.


Information Disclosure Statement


Specification
The use of the term Cellnest™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized (i.e. CELLNEST) wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a method for producing a mesenchymal stem cell, comprising: a step of culturing a mesenchymal stem cell in a liquid medium in which a recombinant gelatin having an amino acid sequence derived from a partial amino acid sequence of human collagen has been dissolved, wherein differentiation into an adipocyte is suppressed.  
Regarding claim 1, the limitation that the gelatin can have amino acid sequence derived from a partial amino acid sequence of human collagen, encompasses gelatin from various species of animals, including bovine, equine, rat, or porcine, for example, as evidenced by Gallow et al., (J. Funct. Biomater. 2020, 11, 79; see PTO-892).  Gallow, Figure 1. (at page 3 of 27), teaches the sequence homology of selected mammalian collagens as compared to human collagen. Gallow evidences the significant homology that exists between the disclosed species, thus the breadth of gelatin having an amino acid sequence derived from a partial amino acid sequence of human collagen encompasses human, bovine, equine, rat, ovine and porcine collagen.

Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  See also MPEP § 2113.                 
In the instant case, the method by which the gelatin has been produced, i.e. recombinantly, is not sufficiently detailed so as to impart any unique structural/chemical properties to the gelatin, rather any gelatin having amino acid sequence derived from any portion of human collagen would appear to read on the claimed recombinant gelatin. 
If the product by process limitations are considered, the process imparts these features:  providing gelatin that comprises amino acid sequences that are derived from a portion of human collagen.

 As noted in MPEP § 2163 (II)(A)(3)(a)(ii):
For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).

It is additionally noted in in MPEP § 2163.02
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed."  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter."  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

Upon review of the specification, the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of suppressing differentiation of mesenchymal stem cells into an adipocyte using any gelatin having amino acid sequence derived from a partial amino acid sequence of human collagen, such as bovine, equine, porcine or ovine gelatin (hydrolyzed collagen) that comprises portions that are homologous with portions of human collagen.

 Claims 2-4 further recite the method according to claim 1, wherein the recombinant gelatin has repeats of a sequence represented by Gly-X-Y, which is characteristic to collagen, X and Y each independently represent any one amino acid residue, a plurality of the Gly-X-Y sequences may be identical to or different from one another.  Claims 2-4 as currently written encompass gelatin comprising a plurality of Gly-X-Y sequences wherein X and Y are selected from Leucine or Alanine residues only, which would exclude the presence of any RGD motifs.  Furthermore, claims 2-4 encompass gelatin comprising Gly-X-Y sequences wherein X and Y include Serine, Threonine, Asparagine, Tyrosine or Cysteine. However, the only references in the specification to the culturing a mesenchymal stem cell in a liquid medium in which a recombinant gelatin having an amino acid sequence derived from a partial amino acid sequence of human collagen has been dissolved, wherein differentiation into an 
Thus, for the reasons discussed above, Applicants have not provided sufficient description of the invention to support they were in possession of producing a mesenchymal stem cell by culturing a mesenchymal stem cell in a liquid medium comprising the claimed genus of gelatin, wherein differentiation into an adipocyte is suppressed.  
Claim 6 further recites the method according to claim 1, wherein the amino acid sequence of the recombinant gelatin is represented by the following formula, A-[(Gly-X-Y)n]m-B in the formula, A represents any amino acid residue or amino acid sequence; B represents any amino acid residue or amino acid sequence; n units of X each independently represent any one amino acid residue; n units of Y each independently represent any one amino acid residue.
Claim 7 further recites the method according to claim 1, wherein the amino acid sequence of the recombinant gelatin is represented by the following formula, Gly-Ala-Pro-[(Gly-X-Y)63]3-Gly (SEQ ID NO: 11) in the formula, 63 units of X each independently represent any one amino acid residue; 63 units of Y each independently represent any one amino acid residue; and 63 units of Gly-X-Y may be identical to or different from one another.
Regarding claims 6 and 7, it is noted that the claims as written encompass gelatin wherein X and Y are selected from only Leucine or Alanine residues, which would exclude the presence of any RGD motifs.  Furthermore, claims 6 and 7 encompass 
Thus, for the reasons discussed above, Applicants have not provided sufficient description of the invention to support they were in possession of producing a mesenchymal stem cell by culturing a mesenchymal stem cell in a liquid medium comprising the claimed genus of gelatin, wherein differentiation into an adipocyte is suppressed.  
As to claim 8, Claim 8 further recites the method according to claim 1, wherein the recombinant gelatin includes an amino acid sequence having cell adhesiveness and having at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 1.  Claim 8, as written, encompasses gelatin comprising sequences wherein up to 114 residues (20%) are deleted from or added to SEQ ID. NO. 1, or 114 residues may be substituted in SEQ ID NO. 1. Claim 8 does not recite any specificity as to which residues can be deleted or substituted from the gelatin molecule, and have 80% identity with SEQ ID NO. 1.  Thus, claim 8 as written encompasses sequences wherein every Asp residue (aspartic acid) is deleted or substituted, or every Asp and Arg (arginine) is deleted or substituted, thus excluding any RGD motifs. Likewise, claim 8 as written 
However, the only references in the specification to the culturing a mesenchymal stem cell in a liquid medium in which a recombinant gelatin having an amino acid sequence derived from a partial amino acid sequence of human collagen has been dissolved, wherein differentiation into an adipocyte is suppressed are directed to cultures using CBE3 gelatin (SEQ ID NO. 1), which requires 12 RGD motifs and excludes the substitution or addition of Serine, Threonine, Asparagine, Tyrosine or Cysteine (see paragraph [0054]). 
Thus, for the reasons discussed above, Applicants have not provided sufficient description of the invention to support they were in possession of producing a mesenchymal stem cell by culturing a mesenchymal stem cell in a liquid medium comprising the claimed genus of gelatin, wherein differentiation into an adipocyte is suppressed.  
This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material lack written description support.  Declarations and new references cannot demonstrate possession of a concept after the fact.  Thus, the method recited in claim 1, as discussed above, with such a large genus of gelatin utilized within the process is considered to be lacking written description support for the above reasons.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "(SEQ ID NO: 11)" renders the claim indefinite because it is unclear whether the limitation within the parentheses is part of the claimed invention, or is merely an example of the type of recombinant gelatin. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (BioMacromolecules, 2014; IDS 2/21/2020) (“Liu”), in view of DeLuca et al., (Oxidative Medicine and Cellular Longevity, Vol. 2016, Article ID 4389410, 14 pages; see PTO-892) (“DeLuca”), as evidenced by Yamada et al., (BioMed Research International, Vol. 2014, Article ID 302932, 8 pages; see PTO-892) (“Yamada”).
It is initially noted that, although the claims indicate the gelatin is a “recombinant” gelatin having amino acid sequence derived from a partial amino acid sequence of human collagen, the limitation directed to recombinant gelatin is directed to the manner by which the gelatin has been produced, i.e. a product-by-process limitation. As presently claimed, the gelatin encompasses any gelatin (hydrolyzed collagen) that is derived from any part of the human sequence, including gelatin 
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  See also MPEP § 2113.                 
In the instant case, the method by which the gelatin has been produced, i.e. recombinantly, is not sufficiently detailed so as to impart any unique structural/chemical properties to the gelatin, rather gelatin derived from any animal species or by synthetic production and having amino acid sequence derived from any portion of human collagen would appear to read on the claimed recombinant gelatin. 
If the product by process limitations are considered, the process imparts these features:  providing gelatin from any source that comprises amino acid sequences that are derived from any portion of human collagen.
Regarding claim 1, Liu is directed to methods for culturing mesenchymal stem cells in the presence of hydrolyzed fish collagen (HFC, synonymous with gelatin) and assessing the effect of the HFC on multidirectional differentiation. Liu assessed the influence of HFC on cell viability and the multidirectional differentiation of bone marrow mesenchymal stem cells (BMSCs) into osteogenic, endothelial, adipogenic, chondrogenic, and neural lineages (Abstract).
Liu specifically subjected BMSCs (1 x 104 cells/well) to culturing in a liquid cell culture medium in the presence of 0.02 mg/mL, 0.2 mg/mL and 2 mg/mL concentrations of HFC which were dissolved in the cell culture medium, i.e. DMEM (2.3 Rat BMSCs Culture and Cell Viability Assays, page 437).
mRNA Expression of Adipogenic, Chondrogenic, and Neural Marker Genes, pages 439-440; Figure 5 A-B; Discussion, left column, second paragraph, page 442).
Thus, Liu’s disclosed method produces mesenchymal stem cells, comprising a step of culturing a mesenchymal stem cell in a liquid medium in which hydrolyzed fish collagen (gelatin) has been dissolved, wherein the differentiation into adipocyte is suppressed.
The only difference between Liu and the claimed invention is that Liu does not further comment on the HFC having an amino acid sequence derived from a partial amino acid sequence of human collagen.
It is noted however, De Luca teaches that marine collagen peptides (fish collagen) have high homology with human collagens (Abstract and Introduction, right column, second paragraph, page 1).  Therefore, given the claims as currently written encompass gelatin from any source having amino acid sequence derived from any portion of human collagen and De Luca teaches it is well-known that marine collagen peptides (fish collagen) have high homology with human collagens, it is reasonable to consider that Liu’s disclosed HFC comprises amino acid sequences derived from (i.e. homologous to) any portion of human collagen, thus meeting the limitation of claim 1.
Regarding claims 2, 3, 17 and 18, as set forth above regarding claim 1, it is noted the combined prior art renders obvious a step of producing a mesenchymal stem cells in which differentiation into an adipocyte is suppressed by the culturing method in the presence of gelatin (claims 17 and 18).  

As to the limitations that the molecular weight of the gelatin is from 2 kDa to 100 kDa (correlates to 2,000 Da to 100,000 Da) (claims 2 and 17), and 10 kDa to 90 kDa (correlates to 10,000 Da to 90,000 Da) (claims 3 and 18), it is noted that Liu teaches the HFC having a molecular weight ranging from 700 to 1,300 Da. It is noted that although the molecular weight of Liu’s HFC is slightly less an does not overlap with the claimed range, Liu has shown that the disclosed HFC is effective for suppressing adipogenesis.  Thus, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).
Regarding claims 4 and 19, as set forth above regarding claim 1, it is noted the combined prior art renders obvious a step of producing a mesenchymal stem cells in which differentiation into an adipocyte is suppressed by the culturing method in the presence of gelatin (claim 19).  
Further regarding claims 4 and 19, it is noted that De Luca teaches that marine collagen peptides (fish collagen) have high homology with human collagens (Abstract and Introduction, right column, second paragraph, page 1).  Therefore, Liu’s disclosed HFC reads on the gelatin as claimed.
As to the limitation that the gelatin includes two or more sequences of cell adhesion signals in one molecule, it is noted that Yamada evidences that cell adhesive 
Regarding claims 5 and 20, as set forth above regarding claim 1, it is noted the combined prior art renders obvious a step of producing a mesenchymal stem cells in which differentiation into an adipocyte is suppressed by the culturing method in the presence of gelatin (claim 20).  
Further regarding claims 5 and 20, Liu’s disclosed HFC necessarily includes two or more sequences of cell adhesion signals, i.e. RGD motifs, in one molecule, thus meeting the limitation of claims 5 and 20.
Regarding claim 8, as set forth above regarding claims 4 and 5, Liu and DeLuca render obvious the gelatin having an amino acid sequence having cell adhesive RGD motifs, which reads on “an amino acid sequence having cell adhesiveness”.
Further regarding claim 8, as set forth above regarding claim 1, De Luca teaches that marine collagen peptides (fish collagen) have high homology with human collagens (Abstract and Introduction, right column, second paragraph, page 1).  The claim as currently written encompasses the gelatin identified as SEQ ID NO:1 having up to 114 residues that are deleted or substituted (i.e. 80% sequence identify with the amino acid sequence set forth in SEQ ID NO. 1).  Therefore, given that De Luca teaches that marine collagen peptides (fish collagen) have high homology with human collagens and given the specification, at paragraph [0054], discloses that SEQ ID NO:1 comprises 571 amino acid residues and is derived from human collagen (WO 2008;/103041), it is reasonable to consider that Liu’s disclosed HFC comprises amino acid sequences having at least 
Regarding claim 9, Liu teaches bone marrow-derived cells, thus meeting the limitation of claim 9.
Regarding claim 10, it is noted that Liu teaches the liquid cell culture medium comprising the HFC maintains undifferentiated mesenchymal stem cells, thus meeting the limitation of claim 10.
Regarding claims 11 and 12, Liu teaches HFC at concentrations of 0.02 mg/mL and 0.2 mg/mL were effective for suppressing mesenchymal stem cell differentiation (claimed ranges overlap the prior art ranges).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of DeLuca, as evidenced by Yamada, as applied to claims 1-5, 8-12 and 17-20 above, and further in view of Chung et al., (U.S. Patent No. 6992172; IDS 2/21/2020) (“Chung”) and DeBoer et al., (WO 2008/103041; IDS 2/21/2020) (“DeBoer”).
The teaching of Liu, in view of DeLuca, as evidenced by Yamada, is set forth above.
Regarding claims 6 and 7, it is noted that although Liu discloses the HFC has a Glycine content that is 33% of the protein sequence, i.e. G-X-Y (Figure 1B), Liu does 
However, Chung is directed to methods for preparing and using recombinant gelatins (Abstract) since the recombinantly prepared gelatins provide a more homogeneous product having reproducible physical and biochemical properties, such as reliable and reproducible molecular weights. Chung teaches recombinant production avoids the need for animal sources for producing gelatin, thus permitting additional food sources. Recombinant production further provides a gelatin product with reduced immunogenicity and reduction for contamination (col. 3, lines 21-50). Chung notes that fish gelatin (hydrolyzed collagen) lacks homogeneity (col. 3, lines 2-5).
DeBoer is directed to making further improvements in gelatins and teaches a gelatin product that comprises CBE monomers that contain 4 RGD motifs (i.e. SEQ ID NO: 1). DeBoer teaches CBE multimers (2-10 monomers) are stable and have good cell adhesive properties (page 2, lines 5-21). DeBoer teaches the recombinant gelatin is used in combination with a cell culture support, functions as a cell binding polypeptide, has the advantageous property of being metabolized by the cells and the molecular weight can be kept uniform (page 8, lines 1-8 and page 19, lines 20-31).
DeBoer specifically teaches the recombinant gelatin comprises a CBE trimer, i.e. (CBE)3, based on SEQ ID NO: 3, preceded by a GAP motif and extended with a glycine (G) residue, having 571 amino acids in length; comprising 12 RGD motifs (page 17, lines 1-7). Thus, DeBoer’s disclosed recombinant gelatin has the following formula:
 Gly-Ala-Pro-[(Gly-X-Y)63]3-Gly


Therefore, given that Chung has shown recombinantly prepared gelatins provide a more homogeneous product having reproducible physical and biochemical properties, such as reliable and reproducible molecular weights, and given that DeBoer has shown that recombinantly prepared gelatins having the formula recited in claims 6 and 7 have good cell adhesive properties, are advantageously metabolized by the cells and the gelatin can be produced with uniform molecular weights, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the recombinant gelatin, as taught by Chung and DeBoer, as the gelatin in the method of Liu, for the predictable result of successfully supporting the culture the adherent mesenchymal stem cells, thus meeting the limitation of claims 6 and 7. Chung and DeBoer have shown that recombinantly produced gelatin can be used in cell culture thus providing good cell adhesive properties, a more homogeneous product having reproducible physical and biochemical properties, such as uniform molecular weights, and having reduced immunogenicity and reduction for contamination.
Thus, one would have had a reasonable expectation of successfully substituting the recombinant gelatin having the formula of DeBoer in the in the method of Liu. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395
Conclusion
                                                                                                                                                               No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633